Title: To Benjamin Franklin from James Parker, 21 January 1768
From: Parker, James
To: Franklin, Benjamin


Respected Sir
Newyork. Jan. 21. 1768
Since the New-Year I wrote you per Capt. Farquhar in a Merchantman: This being the first Packet we have had this three Months. I have very little extraordinary to inform you of, further than my last. Only I continue to creep along Slowly. You will see I have altered the Day of my Paper back to Monday, and the Hartford Rider is suppress’d. The Commissioners of the Customs at Boston, having assumed their Stations, inform our Officers that the Pay is to come from them for the future, you will only receive what is due to me from the Board at home, from May 1. 1766. to Octob 5. 1767, by the Power I sent you per Capt. Miller: ’Tis said, these Commissioners, are resolved to make all the Officers do their Duty Strictly, New Brooms sweep clean. And we begin to have our Hands full; However, I keep a good Heart, in a Consciousness of honestly doing what I am able, and if that won’t please, they have their own Remedy. My own Papers increase yet tho’ slowly. Weyman has dropt his Paper, and I hear he has a Day or two ago, applied to the Assembly to resign the Government Work in Favour of Hugh Gaine, he being to allow Weyman one Year’s Salary, and I hear they consented. As I knew Nothing of the Matter, so I scorn’d to undermine Weyman in it: I heard some of the Members mentioned me, but it was objected that I was a Custom-House Officer, and so not so fit for their Turn, and as I never thought of buying it; they have finished the Matter, What Weyman will or intends to do I know not, but Time will discover. Holt just as he was, I have Writs out, he keeps close, and tells every Body he does not owe me any Thing; yet no Accounts. Benny Mecom much after the old Rate, but as I cannot trust him no longer than till his Time is out in the Spring, I think he had best take to Journey-work; he can work well enough, and he does not seem qualified for a Master. I have not had a Copper of Rent from him: nor I believe ever shall.
Two Packets arrived since Farquhar sail’d, as you’ll see by the Papers: but as I have not a Line from you by either, I suppose you to be at Paris, or elsewhere in France at the Time of their sailing. I would not tire your Patience, but with all Respects remain Your most obliged Servant
James Parker.
 
Endorsed: Mr Parker